Citation Nr: 0703819	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  03-04 585	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
craniotomy for brain abscess with residual chronic headaches, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased initial evaluation for status 
post craniotomy for brain abscess with dizziness, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for skull loss, 
status post craniotomy for brain abscess, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In January 2004, the Board remanded the issues of 
entitlement to an increased evaluation for status post 
craniotomy for brain abscess with residual chronic headaches 
and dizziness, and entitlement to an increased evaluation for 
chronic sinusitis, for further development, to include 
consideration of a separate evaluation for the veteran's 
dizziness.

The Board notes that, in October 2004, the issue of 
entitlement to an increased evaluation for status post 
craniotomy for brain abscess with residual chronic headaches 
and dizziness was again remanded to the RO for consideration 
of a separate evaluation of the veteran's dizziness.  In an 
April 2006 RO decision, the veteran was granted a separate 30 
percent evaluation for dizziness.  As the veteran has 
disagreed with this decision, and the RO has addressed this 
issue in a Supplemental Statement of the Case, the Board 
finds it is also in appellate status.

The Board also points out that the issue of entitlement to 
individual unemployability, which was also remanded in 
October 2004, was granted by an April 2006 rating decision, 
and made effective from the date he applied; therefore this 
issue is no longer in appellate status.  In correspondence 
dated October 2006, the veteran's representative expressed 
disagreement with the effective date assigned for the 
veteran's grant of individual unemployability.  As this 
matter is not yet in appellate status, it is referred to the 
RO for appropriate action.

During the course of this appeal, the veteran was granted an 
increased rating for his service connected skull loss, status 
post craniotomy, to a 10 percent evaluation.  The 


veteran's claim of entitlement to an increased evaluation for 
chronic sinusitis was granted by an October 2004 Board 
decision.  Therefore, the remaining issues in appellate 
status are as noted above.

The issue of entitlement to an increased evaluation for skull 
loss, status post craniotomy, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran currently has frequent chronic headaches, 
which are limiting.  The overall evidence of record does not 
establish that the veteran has migraine headaches, or very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

2.  The veteran reported near constant dizziness.  The 
overall evidence of record does not establish that the 
veteran has hearing impairment with attacks of vertigo and 
cerebellar gait associated with his dizziness. 

3.  The preponderance of the evidence of record indicates 
that the veteran does not have skull loss larger than a 25 
cent piece. 


CONCLUSION OF LAW

1.  The criteria for a disability rating greater than 30 
percent for status post craniotomy for brain abscess with 
residual chronic headaches have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.3, 4.7, 4.124a, 
Diagnostic Code 8100 (2006).

2.  The criteria for a disability rating greater than 30 
percent for status post craniotomy for brain abscess with 
dizziness have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b), 4.3, 4.7, 4.124a, Diagnostic Code 8100 
(2006).

3.  The criteria for an evaluation greater than 10 percent, 
for the veteran's service connected skull loss, status post 
craniotomy, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, Diagnostic Code 5296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in June 2001, September 
2002, and October 2004.  The originating agency asked the 
veteran to submit any pertinent evidence in his possession, 
and specifically informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
VA examination.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying these claims, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board also points out that the veteran 
was sent a letter clarifying Dingess in June 2006.  For the 
above reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issues discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and report of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

As to the veteran's claim of entitlement to an increased 
initial evaluation for status post craniotomy for brain 
abscess with dizziness, the United States Court of Appeals 
for Veterans Claims (Court) has noted that there is a 
distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) and a claim for an increased rating.  It 
also indicated that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Court in AB v. Brown, 6 Vet. App. 35 at 38 (1993), stated 
that a claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and it follows that an 
increased rating remains in controversy where less than the 
maximum is awarded.

The veteran's status post craniotomy for brain abscess with 
residual chronic headaches is currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.12a, Diagnostic Code 
(DC) 8100, as analogous to migraine headaches.  Under that 
code, the current 30 percent evaluation contemplates 
characteristic prostrating attacks occurring on an average 
once a month over last several months.  A 50 percent 
evaluation, the maximum rating available under this code, 
requires evidence of very frequent completely prostrating and 
prolonged attacks productive of severe 
economic inadaptability.  

Taking into account all relevant evidence, the Board finds 
that the criteria for a higher evaluation for the veteran's 
headaches have not been met.  In this regard, the Board finds 
that the preponderance of the evidence of record shows that 
the veteran has not been diagnosed with migraine headaches, 
and does not have frequent completely prostrating attacks of 
headaches productive of severe economic inadaptability.  As 
to the evidence of record, a report of VA examination dated 
July 2001 noted that the veteran reported headaches off and 
on since March 1997.   He described the headaches as causing 
throbbing pain in the bifrontal area.  He reported some 
vomiting and photophobia with headache.  He reported the 
headaches would last from one to four hours, and would occur 
three to four times a week.  Cranial nerves were noted to be 
intact.  A report of VA neurological examination dated March 
2004 indicates that the veteran reported having headaches 
which lasted two to three hours, and sometimes all day, and 
which occurred three to four times a week.  He indicated that 
he had recently been having daily headaches.  The veteran was 
diagnosed with chronic daily headaches.  Multiple CT scans 
were noted to be unremarkable.  The report of VA examination 
dated January 2006 indicates that the veteran reported 
headaches consisting of a sharp or throbbing pain in the 
bifrontal area as well as in both temples; occurring 
intermittently and lasting 3 to 6 hours.  He reported having 
these headaches four to five times a week.  Neurological 
examination revealed cranial nerves II through XII were 
intact.  Sensory examination revealed intact sensation to all 
primary sensory modalities in both upper extremities, and 
intact pinprick and position in both lower extremities, but 
with impaired vibration in both feet.  The examiner noted 
that the veteran's dizziness and vertigo limited his activity 
and gainful employment.  The veteran was diagnosed as status 
post craniotomy with residual headaches.

Considering this, and all evidence of record, the Board finds 
that the criteria for a higher evaluation for the veteran's 
service connected headaches has not been met.  While the 
veteran does report frequent severe headaches, the Board 
notes that the veteran's medical records do not show that the 
veteran has been diagnosed with migraine headaches, and also 
do not show that the veteran sought frequent treatment for 
his headaches.  A review of the veteran's VA outpatient 
treatment records shows that the veteran has primarily 
complained of vertigo and dizziness symptomatology, not 
headaches.  There is also no competent evidence of frequent 
completely prostrating and prolonged attacks.  As noted 
above, the veteran's vertigo and dizziness, and not his 
headaches, have been found to be the main factors resulting 
in severe economic inadaptability.  As the veteran has not 
been found to have a diagnosis of migraine headaches at any 
time, and as no competent medical evidence has been presented 
which indicates that the veteran has very frequent completely 
prostrating and prolonged attacks of headaches productive of 
severe economic inadaptability, the Board finds that the 
preponderance of the evidence of record is against a grant of 
increased rating for this disability.

The Board also finds that the criteria for a higher 
evaluation for the veteran's dizziness have not been met.  
The veteran's status post craniotomy for brain abscess with 
dizziness is currently evaluated as 30 percent disabling 
under 38 C.F.R. § 4.87, Diagnostic Code 6204 (2006), for 
peripheral vestibular disorders.  Under that code, a maximum 
30 percent rating is assigned for dizziness and occasional 
staggering, while a 10 percent rating is assigned for 
occasional dizziness.  Objective findings supporting the 
diagnosis of vestibular disequilibrium are required before a 
compensable evaluation can be assigned under this code.  
Hearing impairment or suppuration shall be separately rated 
and combined.

Alternatively, the veteran's disability could be rated as 
Meniere's syndrome under 38 C.F.R. § 4.87, Diagnostic Code 
6205 (2006).  Under that code, a 30 percent rating is 
assigned for Meniere's syndrome with hearing impairment with 
vertigo less than once a month, with or without tinnitus.  A 
60 percent evaluation is in order when there is hearing 
impairment with attacks of vertigo and cerebellar gait 
occurring from one to four times a month, with or without 
tinnitus. A 100 percent rating is warranted when there is 
hearing impairment with attacks of vertigo and cerebellar 
gait occurring more than once weekly, with or without 
tinnitus.  It is noted that Meniere's syndrome may be rated 
either under these criteria or by separately evaluating 
vertigo (as a peripheral vestibular disorder), hearing 
impairment, and tinnitus, whichever method results in a 
higher overall evaluation. An evaluation for hearing 
impairment, tinnitus, or vertigo may not be combined with an 
evaluation under Diagnostic Code 6205.

Considering this, and all evidence of record, the Board finds 
that the criteria for a higher evaluation for the veteran's 
service connected dizziness have not been met.  Many of the 
veteran's outpatient treatment records do not indicate that 
the veteran has dizziness, or note that the veteran has 
intermittent dizziness.  A VA examination report of July 2001 
noted the veteran reported dizziness off and on since April 
1997, with almost constant dizziness in the past two months.  
He described the dizziness as being light headed in any 
position, but worse on standing up.  He denied nausea, 
vomiting, or visual symptoms associated with this dizziness.

A VA examination report of March 2004 noted the veteran to 
report constant dizziness with subjective vertigo, which 
caused him to have difficulty driving.  Position and 
vibratory sensation were impaired on examination.  A VA 
examination report of January 2006 indicated that the veteran 
reported having dizziness, as a feeling of spinning and 
lightheadedness, and indicated that he felt dizzy standing, 
sitting, walking, and reclining.

While the veteran now reports near constant dizziness, none 
of the evidence of record has shown that the veteran has 
Meniere's syndrome or hearing impairment with attacks of 
vertigo and cerebellar gait associated with his dizziness, 
such that a higher rating would be warranted.  At no time has 
the veteran been found to have hearing loss associated with 
his dizziness.  Therefore, the Board finds that the 
preponderance of the evidence of record indicates that the 
veteran is properly rated as 30 percent disabled for his 
dizziness, for dizziness with occasional staggering.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether the application of "staged 
ratings" as enunciated by the Court, in the case of 
Fenderson, would be in order.  However, the 30 percent rating 
has been in effect since the effective date of service 
connection for status post craniotomy for brain abscess with 
dizziness, and at no time has it been medically demonstrated 
that this disability has warranted any higher rating.  
Therefore, there is no basis for staged rating in the present 
case.

Finally, the Board also finds that a higher evaluation is not 
warranted for the veteran's skull loss, status post 
craniotomy.  The veteran's skull loss, status post 
craniotomy, is currently evaluated as 10 percent disabling 
under 38 C.F.R. § 38 C.F.R. § 4.71a, Diagnostic Code 5296.  
Under the criteria set forth in Diagnostic Code 5296, loss of 
part of the skull, both inner and outer tables, without brain 
hernia, warrants a 10 percent evaluation for an area smaller 
than the size of a 25 cent piece or 0.716 in² (4.619 cm²).  A 
30 percent rating would be warranted for a loss of an 
intermediate area, and a 50 percent rating would be warranted 
for an area larger than the size of a 50 cent piece or 1.140 
in² (7.355 cm²), without brain hernia.

Therefore, to warrant a higher evaluation, the veteran would 
have to be found to have loss of an intermediate area of the 
skull, between the size of a 25 cent piece, and a 50 cent 
piece.  In this regard, the report of VA examination dated 
August 2001 indicated that the examiner felt no defects in 
the veteran's forehead.

The report of VA examination dated December 2002 indicated 
that the veteran was noted to have an uneven surface of the 
forehead of the bone, but the examiner did not find any part 
of the bone which was missing.  The examiner specifically 
indicated that that was no softness anywhere which indicated 
that the bone was missing.  He stated that, if a craniotomy 
had been done, the piece of bone that had been taken out must 
have been replaced.  Skull X-rays from that time also showed 
post craniotomy changes, but no specific area of skull loss 
was noted.

VA examination of February 2004 noted deformity of the bone 
in the forehead secondary to craniotomy, but the examiner at 
that time did not note any specific amount of bone loss.

VA examination report of December 2005 indicated that the 
examiner could not determine whether there was bone loss.  
However, X-rays taken of the veteran's skull in January 2006 
noted a bilateral frontal craniotomy defect which measured 
approximately 12 cm from left or right and 7.6 cm from top to 
bottom.  There was no appreciable depression of the 
craniotomy defect.  There was no abnormal bone density in the 
remainder of the skull.  The radiologist's impression was of 
an unremarkable frontal craniotomy defect without depression 
of the frontal bone or appreciable change.  While this defect 
was noted, no specific skull loss was noted.

Thus, the preponderance of the evidence of record appears to 
indicate that, while the veteran does have a craniotomy 
defect, he does not have any skull loss; let alone skull loss 
greater than the size of a 25 cent piece, such that an 
evaluation higher than 10 percent would be warranted.  Thus 
the Board finds that the preponderance of the evidence of 
record is against a grant of increased rating for the 
veteran's service connected skull loss.

As the preponderance of the evidence is against all these 
claims, the benefit-of-the-doubt doctrine does not apply, and 
increased ratings must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).







	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased evaluation for status post 
craniotomy for brain abscess with residual chronic headaches, 
currently evaluated as 30 percent disabling, is denied.

Entitlement to an increased initial evaluation for status 
post craniotomy for brain abscess with dizziness, currently 
evaluated as 30 percent disabling, is denied.

Entitlement to an increased evaluation for skull loss, status 
post craniotomy for brain abscess, currently evaluated as 10 
percent disabling, is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


